ROSE, District Judge.
This is a salvage case. In a fog in the early morning of the 16th of February, 1917, a little after midnight, the British steamship Sahara, on a voyage from Cadiz to Baltimore, in ballast, stranded upon the Atlantic coast of Virginia, near Ship Shoal Inlet. The vessel went ashore about an hour and a half before high water. The ship started to pump the water ballast out of its tanks, and by high tide at 2 o’clock in the afternoon of the 16th had reduced the amount of such ballast from 1,000 tons to about 600; but the effort to get off on that tide failed. The fact that the ship had gone aground was observed from the life-saving station, and word was sent to Norfolk, whereupon the Merritt & Chapman Derrick & Wrecking Company at once started their wrecking tug Rescue to the aid of, the stranded ship. The Rescue arrived about 4 o’clock in the afternoon of the 16th. The master of the Sahara thought he could probably get off at the next high tide, by which time his tanks would be nearly empty; but he very properly accepted the assistance tendered by the Rescue. The latter at once put a towing line aboard the Sahara, and at a quarter after 5 o’clock began pulling on it; but it soon became evident that nothing could be accomplished until the Sahara was further lightened by the pumping out of the remainder of the water ballast, and until a nearer approach to high water. At a quarter before 11 o’clock the Rescue began pulling again, and in half an hour, or a little more, the Sahara came off, without using her own engines. During all the time the weather was good, and the ship was in no imminent danger. The coast, however, is very dangerous, and no ship can wisely take chances with it.
The Sahara was worth a great deal of money. How much in such times as these, it is difficult or impossible to say. Her value at the time can be taken, however, as not less than $400,000, and perhaps more. The Rescue, a powerful tug worth a good deal more than $100,-000 equipped with all necessary wrecking appliances, is kept ready for such service. The public interest requires the maintenance of such vessels, and to maintain them it is necessary that they shall be liberally compensated when they,do successful salvage work. In this case the ship’s engines might have gotten her off, or she might have been pulled off by some passing vessel; but the service was actually performed by this wrecking tug. The latter was exposed to no danger, and was not called on to do much hard work. No great exercise of skill was called *143for, although those on board the tug doubtless had it, had there been occasion to use it.
Under all the circumstances, I think an award of $12,500 will be reasonable.